COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Kenneth Cooper McAfee v. The State of Texas

Appellate case number:      01-13-00777-CR

Trial court case number:    1262341

Trial court:                339th District Court of Harris County

       On June 23, 2014, this case was abated and remanded to the trial court to conduct
a hearing no later than July 15, 2014, to determine whether, inter alia, appellant’s
counsel, Jani J. Maselli Wood, should be relieved of her duties for failure to timely file a
brief. In that Order of Abatement, we also stated that if appellant’s counsel filed a brief
on behalf of appellant in compliance with Texas Rule of Appellate Procedure 38.1 by
5:00 p.m. on July 8, 2014, together with a motion requesting withdrawal of the Order of
Abatement, we may reconsider and withdraw that order and reinstate the appeal. On July
8, 2014, appellant’s counsel timely filed a compliant appellant’s brief and motion to
reinstate the appeal.
      Accordingly, we GRANT appellant’s motion to reinstate, WITHDRAW the Order
of Abatement dated June 23, 2014, and REINSTATE this case on the Court’s active
docket.
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).


       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually      Acting for the Court

Date: July 11, 2014